DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement optics” and “retro-reflective optic” in claims 1, 4-12, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11,307,148 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the resent application are much broader than the claims of ‘148 and consequently directly read on them.
Regarding Independent Claim 1, Claim 1 of ‘148 discloses a remote sampling sensor for determining characteristics of a sample (lines 1-2), comprising:
measurement optics, the measurement optics being configured to emit light and detect returned light (lines 3-6); and
an insertion probe, the insertion probe comprising (line 8):
a chamber, the chamber being configured to permit the sample to enter the chamber (lines 9-10);
an insertion tip at a distal end of the insertion probe (line 14); and
a retro-reflective optic adjacent the insertion tip (line 15), the retro-reflective optic being configured to return the light from the measurement optics through the chamber to the measurement optics (lines 11-13),
wherein the insertion probe is configured to be remotely located from the measurement optics (lines 16-17).
Regarding Claim 2, Claim 2 of ‘148 discloses the remote sampling sensor of claim 1, wherein the insertion tip is disposable and is replaceable with another disposable insertion tip to permit measurement of fluid without contamination from a previous measurement.
Regarding Claim 3, Claim 11 of ‘148 discloses the remote sampling sensor of claim 1, wherein the chamber is an adjustable measurement chamber.
Regarding Claim 4, ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics further comprise a light guide configured to transmit the light to the chamber (Claim 1, lines 4-5), wherein the light guide is solid (Claim 12).
Regarding Claim 5, ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics further comprise a light guide configured to transmit the light to the chamber (Claim 1, lines 4-5), wherein the light guide comprises a hollow conduit (Claim 13).
Regarding Claim 6, Claim 14 of ‘148 discloses the remote sampling sensor of claim 1, comprising a fiber optic cable configured to return the light to the measurement optics.
Regarding Claim 7, ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics comprises a light source (Claim 1, line 4) and at least one detector element having an optical filter configured to detect a pre-determined wavelength intensity of radiation transmitted through the sample by the light source (Claim 15).
Regarding Claim 8, Claim 16 of ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics comprises a broadband light source.
Regarding Claim 9, Claim 17 of ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics comprises a detector system configured to have multi-wavelength detection.
Regarding Claim 10, Claim 18 of ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics comprises a light emitter configured to emit a wavelength between about 10 nm and about 26000 nm.
Regarding Claim 11, Claim 19 of ‘148 discloses the remote sampling sensor of claim 1, further comprising a coupling apparatus configured to couple the light from the measurement optics to the chamber.
Regarding Claim 12, Claim 20 of ‘148 discloses the remote sampling sensor of claim 1, wherein the measurement optics comprises a light source and a detector system having a plurality of detector elements, each element having a unique optical filter configured to detect a unique wavelength intensity of radiation transmitted through the sample by the light source.
Regarding Claim 13, Claim 3 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of milk.
Regarding Claim 14, Claim 5 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of dairy products.
Regarding Claim 15, Claim 6 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of an oil.
Regarding Claim 16, Claim 7 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of a seed oil or a vegetable oil.
Regarding Claim 17, Claim 8 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of olive oil.
Regarding Claim 18, Claim 9 of ‘148 discloses the remote sampling sensor of claim 1, configured for sensing a property of alcohol.
Regarding Claim 19, Claim 10 of ‘148 discloses the sampling sensor of claim 1, configured for sensing a property of a drug.
Regarding Independent Claim 20, Claim 21 of ‘148 discloses a remote sampling sensor for determining characteristics of a sample (lines 1-2), comprising:
measurement optics, the measurement optics being configured to emit light and detect returned light (lines 3-6), wherein the measurement optics are remote and isolated from the sample (lines 7-8); and
an insertion probe, the insertion probe being remote from and operably coupled to the measurement optics, the insertion probe comprising (lines 9-11):
an insertion tip at a distal end of the insertion probe (line 12);
a retro-reflective optic, the retro-reflective optic being proximal of the insertion tip and being configured to return the light from the measurement optics to the measurement optics (lines 13-16); and
a chamber, the chamber being proximal of the retro-reflective optic and being configured to permit the sample to passively move through the chamber (lines 17-19).

Allowable Subject Matter
Claims 1-20 would be allowable if all outstanding rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a remote sampling sensor for determining characteristics of a sample, comprising: an insertion probe, the insertion probe comprising: a chamber, the chamber being configured to permit the sample to enter the chamber; an insertion tip at a distal end of the insertion probe; and a retro-reflective optic adjacent the insertion tip, the retro-reflective optic being configured to return the light from the measurement optics through the chamber to the measurement optics, wherein the insertion probe is configured to be remotely located from the measurement optics in combination with the rest of the limitations of the above claims.
Claim 20 would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a remote sampling sensor for determining characteristics of a sample, comprising: an insertion probe, the insertion probe being remote from and operably coupled to the measurement optics, the insertion probe comprising: an insertion tip at a distal end of the insertion probe; a retro-reflective optic, the retro-reflective optic being proximal of the insertion tip and being configured to return the light from the measurement optics to the measurement optics; and a chamber, the chamber being proximal of the retro-reflective optic and being configured to permit the sample to passively move through the chamber in combination with the rest of the limitations of the above claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0084990 A1 discloses a remote sampling sensor for determining the characteristics of a sample (abstract, [0003], [0005], [0020], Figs 1-13), comprising:
a sample interface (the sample is drawn through a tip Figs. 6-8 and 11-12 from a sample interface, [0045]);
a light emitter (Fig. 1, 10; Figs. 4-6 and 8, 19, [0048]);
a light guide receiving light from said light emitter ([0044]);
a detector system (Figs. 1-3, 14-16, or 12 and 13, Figs 4-6, 20); and
integrated electronics (Figs. 4-5, 22, [0043]), wherein
said sample interface is remotely located from said light emitter and detector system (the spectral engine is constructed as two separable parts. The spectral sensing components and associated electronics and the sample interface, which is intended to be removable, and optionally disposable, Figs. 5-8, [0043]); and
said sample interface has a retro-reflective optic configured to return the light from said light emitter to said detector system (shown in Figs 5-8, 25, [0044]);
a chamber associated with the retro-reflective optic, the chamber being configured to permit the sample to enter said chamber (shown in Figs 5-8, 24, [0048]);
an insertion probe associated with said chamber ([0045]); and
an insertion tip associated with said insertion probe (Figs. 6-8 and 11-12, 27, 28, or 29, Fig. 10, tip, [0045]-[0047], [0049], the sample is introduced via the tip).
US 2008/0265146 A1 is almost identical to US 2007/0084990 A1 and claims read on it too.
US 2014/0226149 A1 discloses a system similar to the currently claimed and it’s use for detection of properties of oils.
US 2005/0088653 A1 discloses a system similar to the currently claimed and it’s use for food and dairy processing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877